Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 1 of 34 PAGEID #: 289



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

T.S., an individual;

                           Plaintiff
                                                        CIVIL ACTION NO: 2:19-CV-02970-ALM-EPD
              -against-
                                                        Related Case Nos.: 2:19-cv-1194
INTER-CONTINENTAL HOTELS
CORPORATION; AND WYNDHAM HOTELS                         THIRD AMENDED COMPLAINT
AND RESORTS, INC.;                                      JURY TRIAL DEMANDED

                            Defendants.



                                  THIRD AMENDED COMPLAINT

  COMES NOW the Plaintiff T.S., by and through the undersigned counsel, and respectfully submits her

third amended complaint for damages and makes the following averments.


                                           INTRODUCTION


    1. For years, sex trafficking ventures have brazenly operated in and out of hotels throughout this

country. Criminals parade their misconduct openly on hotel properties throughout the United States while

the hotels and hospitality industry remain willfully blind to the criminal misconduct to continue earning a

profit at the expense of human life, human rights, and human dignity.

   2.   Intercontinental Hotels Corporation (hereinafter “IHG”) and Wyndham Hotels and Resorts, Inc.

(hereinafter “Wyndham”) know and have known for more than a decade that sex trafficking repeatedly

occurs under their flag throughout the country. Rather than taking timely and effective measures to

thwart this epidemic, IHG and Wyndham have instead chosen to ignore the open and obvious presence of

sex trafficking on their properties, enjoying the profit from rooms rented for this explicit and apparent

purpose.

   3.   This action for damages is brought by the Plaintiff, a survivor of sex trafficking hereinafter

identified by her initials T.S., under the federal William Wilberforce Trafficking Victims Protection


                                                    1
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 2 of 34 PAGEID #: 290



Reauthorization Act of 2008 (hereinafter “TVPRA”).

    4. T.S. was first trafficked for commercial sex at the age of 15 years old in her native West Virginia.

Her first trafficker was a family friend who picked her up from a Kroger grocery store parking lot

promising her that he knew a way that she “could make him proud.” Further preying on the teenage girl’s

normal adolescent desire for attention and approval, T.S.’s first trafficker would routinely reward her with

beer and crack cocaine for the “good work” that she did performing commercial sex work on adult men

for his profit. Eventually this trafficker became violent, and T.S. ran away only to be preyed upon by

other traffickers who bought, sold, and required her to sexually service paying strangers as she endured

brutal physical assaults, psychological torment, verbal abuse, and false imprisonment at the Defendants’

hotels for nearly a decade as the Defendants did nothing but profit.

    5. The Plaintiff now brings this action for damages against the Defendants listed herein. Each of the

Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from facilitating a venture that they

knew, or at the very least should have known, to be engaging in sex trafficking in violation of 18 U.S.C. §

1591(a).

    6. T.S. was advertised on www.backpage.com against her will, physically tortured, and then

sexually exploited under such duress at hotels in Steubenville and Youngstown, Ohio, including the

Holiday Inn® and the Super 8®.

    7. As a direct and proximate result of IHG and Wyndham’s consistent refusals to prevent human

trafficking on their hotel properties, T.S. was sex trafficked, sexually exploited, and victimized

repeatedly at IHG and Wyndham hotels.

    8. The Plaintiff brings this action pursuant to the Trafficking Victims Protection Reauthorization

Act 18 U.S.C. §1595, against the Defendants who enabled, harbored, held, facilitated, and financially

benefited from a sex trafficking venture in which T.S. was trafficked for the purpose of commercial sex,

sexually exploited, and brutally victimized in violation of 18 U.S.C. §1591 (a).




                                                     2
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 3 of 34 PAGEID #: 291




                                                         PARTIES

    9.    The Plaintiff, having moved to proceed anonymously,1 and, herein, identified by her initials

T.S., was 15 years old when she was first sold for sex and 25 years old when she was trafficked

throughout Ohio for the purposes of commercial sex. The Plaintiff is a victim of trafficking pursuant to

22 U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and a victim of a “severe form of trafficking” as it is

defined under 22 U.S.C §7102 (14). The Plaintiff currently resides in Cincinnati, Ohio.

    10. Defendant Inter-Continental Hotels Corporation (“IHG”) is one of the largest hotel brands in

the world offering public lodging services directly or through its affiliates, subsidiaries, and franchisees.

It is a Delaware corporation and can be served by its registered agent Corporation Service Company, 50

West Broad Street, Suite 1330, Columbus, Ohio 43215.

               a. Holiday Inn® is an IHG brand property.

               b. As a hotel operator, Defendant IHG controls the training and policies for its branded

                    properties including the Holiday Inn® hotel where T.S. was trafficked. Defendant IHG

                    represents that it considers guest safety and security important and requires the hotels in

                    its portfolio to comply with IHG brand standards and all local, state, and federal laws.2

               c. Through its relationship with the staff at the Holiday Inn® where T.S. was trafficked

                    and the perpetrator who trafficked T.S. at Holiday Inn® hotels while registered as a

                    guest there, Defendant IHG knowingly benefited or received something of value from

                    its facilitation of or participation in a venture which it knew or should have known had

                    engaged in sex trafficking.

               d. IHG receives a percentage of the gross room revenue from the operations of Holiday


1
  Contemporaneously with the Complaint, Plaintiff T.S. filed a Motion for Protective Order and Leave to Proceed Anonymously
with Memorandum in Support based upon the nature of the allegations in the instant Complaint, which are of an inherently
intimate and personal nature. That motion is pending. Undersigned Counsel will provide her identity to counsel for the
Defendants upon proper effectuation of service.
2
  Inter-Continental Hotels Group, Modern Slavery Statement 2017 available at https://www.ihgplc.com/-
/media/ihg/Files/pdf/modern-slavery-statement-2017-ihg-010318.ashx?la=en&hash=B688F42E878C145EC5C8C9DF02ABC227
(last visited Nov. 22, 2019)

                                                            3
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 4 of 34 PAGEID #: 292



                   Inn® hotels, including a percentage of the revenue generated from the rate charged for

                   the hotel guest rooms in which the Plaintiff was sex trafficked.

              e. IHG owns, supervises, and/or operates the Holiday Inn® Steubenville located at 1401

                   University Boulevard, Steubenville, OH 43952.

              f.   IHG is subject to the jurisdiction of this Court because it regularly transacts business in

                   Ohio, operates dozens of hotels in Ohio, including the Holiday Inn® Steubenville,

                   contracts to supply services in Ohio, caused indivisible injuries to the Plaintiff in Ohio,

                   and profited from an illegal sex trafficking venture at the Holiday Inn® Steubenville.


    11.    Defendant Wyndham Hotels and Resorts, Inc. (“Wyndham”) is one of the largest hotel brands

in the world with nearly 9,000 branded properties in more than eighty (80) countries. It offers public

lodging services directly or through its affiliates, subsidiaries, and franchisees.               It is a Delaware

corporation and can be served by its registered agent Corporate Creations Network, Inc., 3411 Silverside

Road, Suite 104, Wilmington, Delaware 19810.

              a. Defendant Wyndham Hotels and Resorts, Inc. is the successor entity to the former

                   Wyndham Worldwide Corporation and therein retains successor liability for the

                   wrongful acts of its predecessor.

              b. Super 8® is a Wyndham brand property.

              c. As a hotel operator, Defendant Wyndham controls the training and policies for its

                   branded properties including the Super 8® hotel where T.S. was trafficked.

              d. Defendant Wyndham maintains that it considers guest safety and security to be

                   important and requires the hotels in its portfolio to comply with Wyndham brand

                   standards and all local, state, and federal laws.3

              e. By and through its relationship with the staff at the Super 8® hotel where T.S. was



3
 Wyndham Hotels and Resorts, 2019 Social Responsibility Report: Protecting Our Human Rights (p.30) available at
https://corporate.wyndhamhotels.com/wp-content/uploads/2019/07/Wyndham-GRI-2019-Final_web.pdf (last visited Nov. 20,
2019).

                                                           4
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 5 of 34 PAGEID #: 293



                 trafficked and the perpetrator who trafficked T.S. at the Super 8® hotel while registered

                 as a guest there, Defendant Wyndham knowingly benefited, or received something of

                 value, from its facilitation of, or participation in, a venture which it knew or should

                 have known to engage in sex trafficking.

            f.   Wyndham receives a percentage of the gross room revenue generated by the operations

                 of Super 8® hotels, including a percentage of the revenue generated from the rate

                 charged for the hotel rooms in which the Plaintiff trafficked.

            g. At all relevant times, Wyndham owned, supervised, and/or operated the Super 8®

                 located at 4250 Belmont Ave, Youngstown, OH 44505.

            h. Wyndham is subject to the jurisdiction of this Court because it regularly transacts

                 business in Ohio, operates dozens of hotels in Ohio, including the Super 8® in

                 Youngstown, contracts to supply services in Ohio, caused indivisible injuries to the

                 Plaintiff in Ohio, and profited from an illegal sex trafficking venture at the Super 8®

                 Youngstown.

  12. Whenever reference is made in this Complaint to any act, deed or conduct of the Defendants, the

  allegation is that the Defendants engaged in the act, deed, or conduct by or through one or more of

  their officers, directors, agents, employees, or representatives who was actively engaged in the

  management, direction, control, or transaction of the ordinary business and affairs of the Defendants.



                                        JURISDICTION AND VENUE

    13. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this action arises

 under the Constitution, laws, or treaties of the United States (with an amount in controversy that

 exceeds $75,000.)

    14. Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial part of the

 events or omissions giving rise to the claims asserted in this action, including the Defendants’

 misconduct and omissions, occurred in the judicial district where this action is brought.

                                                     5
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 6 of 34 PAGEID #: 294




                                     SEX TRAFFICKING UNDER FEDERAL LAW

       15. Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,

    harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the purposes of

    a commercial sex act and in which the commercial sex act is induced by force, fraud, or coercion.”

    This definition combines the three elements of sex trafficking as a criminal offense: the act, the means,

    and the purpose.

       16. To best understand the mechanism by which sex trafficking ventures are prohibited by federal

    criminal law, it’s best to address these elements in the reverse. Sex trafficking is slavery for the

    purpose of commercial sex, a lens on the already existing crimes prohibited by 18 U.S.C. § 1589 and

    §1590. The crime of slavery can then be divided into the two (2) elements remaining: the act and the

    means. The act is the “harboring, transporting, providing, or obtaining,” of forced labor, codified as a

    violation of 18 U.S.C. §1590, while the means is labor “obtained or provided by force, fraud or

    coercion” and is codified as a violation of 18 U.S.C. §1589.

       17. Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA under 22

    U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is nevertheless a long-

    recognized and familiar atrocity.

       18. Pursuant to 18 U.S.C. §1591(a), all who knowingly provide or obtain commercial sex that was

    provided or obtained through force, fraud, and coercion are guilty of sex trafficking. This includes, at a

    minimum, both the ‘traffickers’ who recruit, harbor, transport, and provide individuals for forced

    commercial sex work and the ‘Johns’ or ‘buyers’ who obtain, solicit, or patronize forced commercial

    sex work.4




4
  While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the ‘Johns’,
‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are ‘traffickers’.

                                                                  6
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 7 of 34 PAGEID #: 295



                                               FACTUAL ALLEGATIONS

        A. THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE SEX TRAFFICKING

                                                            INDUSTRY

“75% of survivors responding to Polaris’s survey reported coming into contact with hotels at some point

during their exploitation…Unfortunately, 94% also disclosed that they never received any assistance,

concern, or identification from hotel staff.”

                                                                                                 -The Polaris Project 5

       19. Human trafficking is the world's fastest growing crime.6 While the term ‘human trafficking’

    incorporates all forced labor, the sex trafficking industry alone pulls in an estimated $99 billion each

    year making it the second largest illicit crime industry behind only the sale of all illegal drugs.7

       20. Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage, and other

    forms of coercion to compel adults and children to engage in commercial sex acts against their will.

       21. The hospitality industry plays a crucial role in the sex trade.8 The trope of the “no-tell motel”

    is certainly not a new one. Hotels have long profited from their reputations as havens of privacy and

    discretion for the offending. Hotels offer anonymity and non-traceability, making them ideal venues

    for crime and sex trafficking in particular.

       22. According to National Human Trafficking Hotline statistics, hotels are the top-reported venue,

    even over commercial front brothels, where sex trafficking acts occur.9 Traffickers and buyers alike

    frequently use hotel rooms to exploit victims.

       23. Traffickers use hotels as the hub of their operations. Inside, the victims are harbored, raped,

    assaulted, and forced to service buyers who come to the hotel solely to purchase sex. This is referred

5
  Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-recommendations (last
visited June 19, 2019).
6
  Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),
https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
7
  Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION (May 24, 2014),
http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.
8
  Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY SCHOOL
OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
9
  National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016), https://polarisproject.org/resources/2016-hotline
statistics.

                                                              7
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 8 of 34 PAGEID #: 296



     to as an ‘in call’.

        24. Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the buyer rents a

     hotel room and the trafficker delivers the victim to the buyer’s room to complete the sordid transaction.

     Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing sex) typically

     choose to engage in trafficking away from their home, naturally leading to the increased involvement

     of hotels. In New York City alone, 45% of all reported sexual exploitation took place in hotels,

     including the Ritz Carlton and the Plaza.10

        25. The problem is industry wide. In the United States, as much as 63% of all trafficking incidents

     happen in hotels ranging from luxury to economy.11

        26.   Due to the overall complacency of the hospitality industry on addressing the issue, hotels are

     the venue of choice for sex trafficking.12 Traffickers and buyers capitalize on the hotel industry’s

     general refusal to adopt and enforce companywide anti-trafficking policies from the corporate to the

     property level, train staff on what to look for and how to respond, and/or establish safe and secure

     reporting mechanisms for those at the point of sale.

        27. Every day, thousands of hotel employees witness manifestations of sex trafficking and

     commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent, identify and

     thwart sexual exploitation where it is most likely to occur.

        28. But aside from their unique position in this epidemic, hotels and motels have the highest

     obligation to protect their guests from known dangers, including sex trafficking and sexual

     exploitation, and should be held accountable when they fail to comply. As aptly stated in a publication

     by the Cornell University School of Hospitality, “the hospitality industry is undoubtedly involved in

     the sex trafficking industry…and therefore has an inherent responsibility to deter the crime and can be




10
   Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL
OF HOTEL ADMINISTRATION      (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
11
   Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL HOSPITALITY REPORT,
15(15), 3-10 (2015).
12
   Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19, 2019).

                                                             8
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 9 of 34 PAGEID #: 297



     liable for failing to do so.”13

        29. Training hotel staff to identify the signs of sex trafficking and sexual exploitation is a critical

     and obvious legal obligation for the hospitality industry. The presence of sex trafficking and sexual

     exploitation in a hotel is frequently an obvious occurrence and, although unutilized, underutilized, or

     ineffectively utilized, numerous well-researched trainings and toolkits have been published to the hotel

     industry over the last decade to help hotel staff in every position to identify the signs.14

        30. From check-in to check-out there are a number of indicators that traffickers and their victims

     exhibit during their stay at a hotel. With proper training and the implementation of reasonable security

     measures, hospitality companies could prevent regular sex trafficking under their flag.

        31. Obvious signs of sex trafficking at a hotel may include: an excess of condoms in rooms,

     individuals carrying or flashing large amounts of cash, excessive amounts of cash stored in the room,

     renting two (2) rooms next door to each other, declining room service for several consecutive days,

     significant foot traffic in and out of room(s), men traveling with multiple women who appear unrelated,

     women known to be staying in rooms without leaving, women displaying physical injuries or signs of

     fear and anxiety, guests checking in with little or no luggage, hotel guests who prevent another

     individual from speaking for themselves, or a guest controlling another’s identification documents.15

        32.    Obviously, hotel staff who have undergone training are more aware of sex trafficking when it

     happens and are more willing to report it than hotel staff who have not been trained.16 Thus, hospitality

     companies are obligated to adopt policies and procedures related to sex trafficking and to enforce these

     policies and procedures as brand standard through to the property level.

        33. Hospitality companies can and should mandate that all staff working at all hotel properties


13
     Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL
OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
14
   DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit         A.” Available at:
https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.
15
   Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University School of Law (2015),
https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
16
   Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY, SCHOOL
OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.


                                                                9
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 10 of 34 PAGEID #: 298



     across their brand complete sex trafficking training.17

        34. The hospitality industry has been cognizant of their role and responsibilities in the sex

     trafficking industry for years.

        35. In 2011, Wyndham Hotels trained only some of its employees to look for signs of trafficking.18

        36. In 2012, an anti-trafficking coalition alerted Defendants Choice Hotels of the likelihood of sex

     trafficking during the London Olympics, and inquired about the companies anti-trafficking policies,

     while urging immediate action regarding trafficking.19

        37. Choice Hotels claims it has supported the anti-trafficking group Polaris since 2010 and in a

partnership with EPCAT ((End Child Prostitution, Pornography and Trafficking of Children for Sexual

Purposes)) developed a training module in 2010 for hotel management and staff.20

        38. In 2013, IHG commissioned an external assessment of human rights risks most relevant for the

travel and hospitality sector globally and regionally working with external human rights experts,

Maplecroft. The risks identified included human trafficking.21

        39. In 2015 and 2016 IHG identified the modern slavery risks most relevant to IHG across four

different areas of risk: (I) risks of modern slavery affecting their organization including IHG hotels, (ii)

risks of modern slavery occurring in IHG corporate or hotel supply chains, (iii) risks of modern slavery

such as human trafficking occurring in or around IHG branded hotels, (iv) risks of modern slavery

occurring at different stages of the hotel lifecycle. IHG represents that its various risk assessment

mechanisms have helped them to identify higher risk locations since 2013.

        40. Further, nationwide campaigns recognized the issue of human trafficking in the hotel industry
17
   Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their Employees, The
Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015), https://cseinstitute.org/wp-
content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
18
   Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18, 2014),
https://money.cnn.com/2014/11/18/news/companies/days-inn-sex-trafficking/.
19
    Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and Hospitality
Companies, Christian Brothers Investment Services, CBIS, http://cbisonline.com/us/wp-
content/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
20
   Human Rights Policy, CHOICE HOTELS, https://www.choicehotels.com/about/responsibility/human-rights-policy (last visited
June 6, 2019).
21
   Inter-Continental Hotel Group, Modern Slavery Statement 2017 available at https://www.ihgplc.com/-
/media/ihg/Files/pdf/modern-slavery-statement-2017-ihg-010318.ashx?la=en&hash=B688F42E878C145EC5C8C9DF02ABC227
(last visited Nov. 22, 2019).

                                                            10
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 11 of 34 PAGEID #: 299



     and the lack of internal policies to address the issue, and took initiative as early as 1997 with the

     United Nations Blue Heart Campaign and domestically in 2010 with the Department of Homeland

     Security’s Blue Campaign.22      These efforts sought to educate both the public and private sectors on

     identifying and combatting human trafficking, including the hospitality industry and both campaigns

     released online resources and toolkits publicly accessible to any entity concerned with human

     trafficking.23

        41. Hospitality companies have both the power and responsibility to make sex trafficking difficult

     for the offenders. Yet, they either repeatedly fail to heed the call or repeatedly failed to execute their

     own policies. Instead, each continues to facilitate these crimes at their hotels, content to direct their

     efforts solely to profit and the bottom line.

                      B.   THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

        42. Hotel brands or flags lend their name and likeness to third party owners, while the building and

     operations are run by a franchisee or third party management company under the brands’ control. In

     return, the parent brand exchanges the high risk that is inherent in owning an asset like a hotel for the

     low risk associated with owning a contract or franchise agreement and still profits from putting heads

     in beds.

        43. The average consumer does not see this relationship. The parent brand gives the property its

     identity. It provides signage on and in front of the building that assures customers that if they check

     into that hotel they can expect the standards consistent with the parent hotel brand. The same brand

     emblazoned on everything in the hotel from the pens in the bedside tables to the staff uniforms at the

     front desk.

        44. In addition to brand recognition, a marketing organization, hotel listings in the Global

     Distribution System (GDS) and other online travel agency databases, the brand provides the local hotel


22
   DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
23
   Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY, https://www.dhs.gov/blue-
campaign/hospitalityindustry (last visited June 19, 2019).

                                                          11
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 12 of 34 PAGEID #: 300



     with access to its brand wide central reservation system, 800 number, revenue management tools,

     world-class loyalty programs and a website. Thus, booking and room reservations are controlled by

     the corporate parent brand.24

        45. The local hotel typically pays around 10% of their total revenue back to the parent hotel brand

     and is required to develop and maintain the property in accordance with the parent brand’s standards as

     they are laid out in the franchise agreement.

        46. Per the contract or franchise agreement, the parent brand may enforce these standards through

     periodic inspections and even termination of the agreement if the local hotel is found to be inadequate.

     The right of the parent hotel brand to enforce their brand standards is also their responsibility.

        47. At the time of the incidents alleged herein:

                a. Defendant IHG owned and controlled the Holiday Inn® brand.

                b. Defendant Wyndham owned and controlled the Super 8® brand.

       48.   Parent hotel brands may kick delinquent hotels out of their system but it is at the expense of

     terminating their royalty payments.

                          C. THE DEFENDANTS’ WILLFUL BLINDNESS TO SEX
                                         TRAFFICKING AT THEIR HOTELS
      49.    Defendants IHG and Wyndham have been on notice of repeated incidences of sex trafficking

      occurring at their Holiday Inn® and Super 8® hotels yet these brand managers have failed to take the

      necessary action to prevent sex trafficking and still persist in failing to take the necessary action to

      prevent and stop sex trafficking at their hotels.

      50.    INTER-CONTINENTAL HOTELS CORPORATION (“IHG”):

               a. Defendant IHG owns, supervises, or operates the Holiday Inn® Steubenville located at

                   1401 University Boulevard, Steubenville, OH 43952. IHG failed to implement and

                   enforce any of its own policy or policies and protect Plaintiff T.S. from being sex

                   trafficked.

24
  Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10, 2018)
https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.

                                                           12
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 13 of 34 PAGEID #: 301



              b.   IHG knew or should have known that the Holiday Inn® hotel where Plaintiff T.S. was

                   trafficked was an area known for high incidence of crime and prone to sex trafficking

                   activity on and around the hotel premises, including when Plaintiff T.S. was trafficked.25

              c. Despite having knowledge of the extensive prostitution and sex trafficking that occurs at

                   its hotels, Defendant IHG has repeatedly failed to stop these actions.

              d.    Defendant IHG exercised could have control over Holiday Inn® hotels by:

                        i. distributing information to assist employees in identifying human trafficking;

                       ii. providing a process for escalating human trafficking concerns within the

                            organization;

                      iii. requiring employees to attend training related to human trafficking;

                      iv. providing new hire orientation on human rights and corporate responsibility;

                       v. providing training and education to Holiday Inn® branded hotels through

                            webinars, seminars, conferences, and online portals;

                      vi. developing and holding ongoing training sessions on human trafficking; or

                      vii. providing checklists, escalation protocols and information to property

                            management staff; or tracking performance indicators and key metrics on human

                            trafficking prevention.

              e. IHG was in an agency relationship with Holiday Inn® hotels offering public lodging

                   services in the hotel. This agency relationship was created through Defendant IHG’s

                   exercise of an ongoing and systemic right of control over Holiday Inn® hotels by

                   Defendant IHG’s operations, including the means and methods of how Holiday Inn®

                   branded hotels conducted daily business through one or more of the following actions:

                        i. hosting online bookings on Defendant IHG’s domain;

                       ii. requiring Holiday Inn® branded hotels to use Defendant IHG’s customer rewards


25
  Steubenville Crime Rates, NEIGHBORHOOD SCOUT, https://www.neighborhoodscout.com/oh/steubenville/crime (last visited Jun.
21, 2019).

                                                           13
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 14 of 34 PAGEID #: 302



                      program;

                 iii. setting employee wages;

                 iv. making employment decisions;

                  v. advertising for employment;

                 vi. sharing profits;

                 vii. standardized training methods for employees;

                viii. building and maintaining the facility in a manner specified by the owner;

                 ix. standardized or strict rules of operation;

                  x. regular inspection of the facility and operation by owner;

                 xi. fixing prices; or

                 xii. other actions that deprive Holiday Inn® hotels of independence in business

                      operations.

         f.   An apparent agency also exists between Defendant IHG and Holiday Inn® hotels.

              Defendant IHG held out Holiday Inn® hotels to the public as possessing authority to act

              on its behalf.

         g. Given Defendant IHG’s public statements on behalf of its hotel brands and the control it

              assumed in educating, implementing, and directing its branded hotels, including Holiday

              Inn® branded hotels, Defendant IHG breached its duties in the following ways:

                   i. did not adequately distribute information to assist employees in identifying

                      human trafficking;

                  ii. failed to provide a process for escalating human trafficking concerns within the

                      organization;

                 iii. failed to mandate managers, employees, or owners attend training related to

                      human trafficking;

                 iv. failed to provide new hire orientation on human rights and corporate

                      responsibility;

                                                  14
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 15 of 34 PAGEID #: 303



                       v. failed to provide training and education on human trafficking through webinars,

                            seminars, conferences, and online portals;

                       vi. failed to develop and hold or require ongoing training sessions on human

                            trafficking; or

                      vii. failed to provide checklists, escalation protocols and information to property

                            management staff or tracking performance indicators and key metrics on human

                            trafficking prevention.

              h. For years, Defendant IHG has failed to adequately address the rampant culture of sex

                   trafficking which tragically occurs throughout its Holiday Inn® properties across the

                   country. This same entrenched and pervasive willful blindness to sex trafficking

                   facilitated the trafficking of the Plaintiff at the Holiday Inn® Steubenville that forms the

                   basis of this complaint.

                        i. In September 2018, a bloods gang member used threats and violence to force

                            women into prostitution. He was arrested at the Holiday Inn® in Plainview, New

                            York.26

                       ii. In October 2017, a man was arrested for trafficking minors at a Holiday Inn® in

                            Knoxville, Tennessee. During the police sting, the authorities found a minor the

                            man had harbored in his car that was reported missing in Asheville, North

                            Carolina.27

                       iii. In December 2017, a man forced a woman to take drugs, burned her skin and

                            forced her to sell herself for sex. The victim met the man at a Holiday Inn® in

                            Bethlehem, Pennsylvania for a date, but soon became his slave.28



26
   Police Say Bloods Member Arrested for Sex Trafficking, AP NEWS (Sept. 1, 2018),
https://www.apnews.com/ab1302acec7c47d49196917f7e73d6e6.
27
   Missing NC Teen Found During Human Trafficking String Operation, WSPA (Oct. 13, 2017),
https://www.wspa.com/news/missing-nc-teen-found-during-human-trafficking-sting-operation/1009065813.
28
   Rudy Miller, Lehigh Valley Police Uncover Nationwide Sex Trafficking Ring, LEHIGH VALLEY LIVE (Dec. 1, 2017),
https://www.lehighvalleylive.com/bethlehem/2017/12/local_police_uncover_nationwid.html.

                                                            15
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 16 of 34 PAGEID #: 304



                      iv. In August 2018, three people were arrested at a Holiday Inn® in Tyler, Texas for

                           trafficking a woman and forcing her to engage in sex with multiple johns who

                           responded to her backpage.com advertisement.29

                      v. In October 2018, a couple trafficked a woman out of a Holiday Inn® in Minot,

                           North Dakota. She was forced to service 3-5 clients a day, at $120-$220 a

                           person, in order to pay for the pair's hotel rooms and methamphetamines.30

                      vi. In November 2018, a man lured a missing woman into his hotel room where he

                           posted advertisements of her on classified websites to engage in sex. Police

                           retrieved text messages between the pimp and victim where the victim

                           mentioned being at the Holiday Inn® in the Bronx, New York.31

     51. WYNDHAM HOTELS AND RESORTS, INC. (“Wyndham”)

              a. Defendant Wyndham, supervised, or operated the Super 8® Youngstown located at 4250

                   Belmont Ave, Youngstown, OH 44505.

              b. Wyndham failed to implement and enforce any of its own policy or policies and protect

                   Plaintiff T.S. from being sex trafficked.

             i.   Wyndham knew or should have known that the Super 8® hotel where Plaintiff T.S. was

                  trafficked was an area known for high incidence of crime and prone to sex trafficking

                  activity on and around the hotel premises, including when Plaintiff T.S. was trafficked.32

              c. Despite having knowledge of the extensive prostitution and sex trafficking that occurs

                   at its hotels, Defendant Wyndham has repeatedly failed to stop these actions.

              d. Defendant Wyndham could have exercised control over Super 8® hotels by:
29
   2 Arrested, 1 More Implicated in Smith County Human Trafficking Case, EAST ESSEX MATTERS (Aug. 28, 2018),
https://www.easttexasmatters.com/news/local-news/2-arrested-1-more-implicated-in-smith-county-human-trafficking-
case/1402220169.
30
  Andrea Johnson, Andrea Beck, Richard Spain Charged With Human Trafficking, MINOT DAILY NEWS (Oct. 11, 2018),
http://www.minotdailynews.com/news/local-news/2018/10/andrea-beck-richard-spain-charged-with-human-trafficking/.
31
  M. L. Nestel, Alleged ‘Pimp’ Who Forced Women Into Prostitution, Including Missing Pennsylvania Teenager, Charged,
NEWSWEEK (Nov. 2, 2018), https://www.newsweek.com/corinna-slusser-missing-pennsylvania-ishi-woney-fbi-nypd-new-jersey-
1198253.
32
   Youngstown Crime Rates, NEIGHBORHOOD SCOUT, https://www.neighborhoodscout.com/oh/youngstown/crime (last visited
Jun. 21, 2019). See Youngstown Ranked Ninth Most Dangerous City, 21WFMJ, (Oct. 30, 2006)
https://www.wfmj.com/story/5606829/youngstown-ranked-ninth-most-dangerous-city.

                                                         16
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 17 of 34 PAGEID #: 305



                  i. distributing information to assist employees in identifying human trafficking;

                 ii. providing a process for escalating human trafficking concerns within the

                     organization;

                iii. requiring employees to attend training related to human trafficking;

                 iv. providing new hire orientation on human rights and corporate responsibility;

                 v. providing training and education to Super 8® hotels through webinars, seminars,

                     conferences, and online portals;

                 vi. developing and holding ongoing training sessions on human trafficking; or

                vii. providing checklists, escalation protocols and information to property

                     management staff; or tracking performance indicators and key metrics on

                     human trafficking prevention.

          e. Wyndham was in an agency relationship with Super 8® hotels offering public lodging

             services in the hotel. This agency relationship was created through Defendant

             Wyndham’s exercise of an ongoing and systemic right of control over Super 8® hotels

             by Defendant Wyndham’s operations, including the means and methods of how Super

             8® hotels conducted daily business through one or more of the following actions:

                  i. hosting online bookings on Defendant Wyndham’s domain;

                 ii. requiring Super 8® branded hotels to use Defendant Wyndham’s customer

                     rewards program;

                iii. setting employee wages;

                 iv. making employment decisions;

                 v. advertising for employment;

                 vi. sharing profits;

                vii. standardized training methods for employees;

               viii. building and maintaining the facility in a manner specified by the owner;

                 ix. standardized or strict rules of operation;

                                                17
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 18 of 34 PAGEID #: 306



                      x. regular inspection of the facility and operation by owner;

                     xi. fixing prices; or

                     xii. other actions that deprive Super 8® hotels of independence in business

                          operations.

   52. An apparent agency also exists between Defendant Wyndham and Super 8® hotels. Defendant

   Wyndham held out Super 8® hotels to the public as possessing authority to act on its behalf.

   53. Given Defendant Wyndham’s public statements on behalf of its hotel brands and the control it

   assumed in educating, implementing, and directing its hotels, including Super 8® hotels, Defendant

   Wyndham breached its duties in the following ways:

             a. did not adequately distribute information to assist employees in identifying human

                  trafficking;

             b. failed to provide a process for escalating human trafficking concerns within the

                  organization;

             c. failed to mandate managers, employees, or owners attend training related to human

                  trafficking;

             d. failed to provide new hire orientation on human rights and corporate responsibility;

             e. failed to provide training and education on human trafficking through webinars,

                  seminars, conferences, and online portals;

             f.   failed to develop and hold or require ongoing training sessions on human trafficking; or

             g. failed to provide checklists, escalation protocols and information to property

                  management staff or tracking performance indicators and key metrics on human

                  trafficking prevention.

   54. For years, Defendant Wyndham has failed to address the rampant culture of sex trafficking

which tragically occurs throughout its Super 8® properties across the country. This same entrenched and

pervasive willful blindness to sex trafficking facilitated the trafficking of the Plaintiff at the Super 8®

Youngstown that forms the basis of this complaint.

                                                     18
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 19 of 34 PAGEID #: 307



              a. The Central Ohio Human Trafficking Task Force completed an investigation which

                   resulted in indictments in August 2012, of several persons charged with human

                   trafficking which occurred at the Super 8 hotel on Dublin-Granville Road in Columbus,

                   Ohio as well as other locations.33

              b. A trafficker took at 17 year old girl to a Super 8® in West Greenwich, Rhode Island in

                   September 2013 and ultimately pled guilty to federal sex trafficking charges for his

                   criminal conduct.34

              c. In June 2014, federal authorities charged a man with human trafficking after arresting

                   him at a Super 8® in Wyoming, Michigan where he had taken a 15 year old girl.35

              d. An undercover federal agent discovered two girls ages 18 and 15 at a Super 8® in El

                   Paso, Texas in July 2016, and charged their trafficker with two counts of sex trafficking

                   children by force.36

              e. Two men were arrested in Frederick, Maryland at a Super 8® in October 2016, and were

                   charged with human trafficking-related offenses in relation to their crimes against a

                   juvenile victim.37

              f.   From February 2016 through October 2017, a sex trafficking ring operated out of a

                   Super 8® in Fort Worth, Texas and trafficked at least five juveniles including an

                   individual as young as 16 years old.38




33
   John Futty, Secret Panel on Human Trafficking Wins Indictments The Columbus Dispatch,
https://www.dispatch.com/content/stories/local/2012/08/03/secret-panel-on-human-trafficking-wins-indictments.html
34
   Michael McKinney, Missouri Man Pleads Guilty to Sex Trafficking for Bringing 17 Year Old Massachusetts Girl to Rhode
Island, PROVIDENCE JOURNAL,https://www.providencejournal.com/breaking-news/content/20140227-missouri-man-pleads-guilty-
to-sex-trafficking-for-bringing-17-year-old-massachusetts-girl-to-rhode-island.ece
35
   Barton Deiters, Man accused of human trafficking of 15-year-old girl in Wyoming, MLIVE, (June 24, 2014)
https://www.mlive.com/news/grand-rapids/index.ssf/2014/06/man_accused_of_human_trafficki.html.
36
   Aaron Martinez, Man Pleads Guilty in Underage Sex Trafficking Case, EL PASO
TIMES,https://www.elpasotimes.com/story/news/2017/04/21/man-pleads-guilty-sex-trafficking-case/100754896/
37
  Two Charged in Maryland with Rape, Human Trafficking, Others, NBC Washington,
https://www.nbcwashington.com/news/local/Two-Charged-in-Maryland-with-Rape-Human-Trafficking-Others-395505801.html
38
   Domingo Ramirez, Statewide Sex Trafficking Ring Operating in Fort Worth Shut Down With Eight Arrests, FORT WORTH
STAR-TELEGRAM,https://www.star-telegram.com/news/local/community/fort-worth/article179323426.html

                                                          19
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 20 of 34 PAGEID #: 308



               g. Authorities busted a sex trafficking operation at a Super 8® in Lakeland, Tennessee in

                    June 2017, and rescued a 19 year old girl who was being held against her will and sold

                    for sex.39

               h. A July 2018, investigation on the premises of a Super 8® in Columbus, Georgia led to

                    human trafficking charges against multiple suspects.40

               i.   A 16 year old boy who authorities believe to be a victim of human trafficking was

                    rescued from a Super 8® in Duson, Louisiana in August 2018.41

               j.   In September 2018, a former member of the Oklahoma state legislature was sentenced

                    to 15 years in prison on charges of child sex trafficking after he was found in room at a

                    Super 8® hotel in March 2017, with a 17 year old boy.42

                                  D. THE SEX TRAFFICKING OF T.S.

     55.   The facts alleged herein stem from multiple sex trafficking rings operating in southern Ohio.

While victimized by her traffickers in Ohio, T.S. was subject to repeated instances of rape, physical

abuse, verbal abuse, exploitation, psychological torment, kidnapping, and false imprisonment at the

Defendants’ hotels from 2002-2012.

     56.   In 2002, at 25 years old, T.S., a native of Wheeling, West Virginia, was living in a halfway

house in Youngstown, Ohio when she met one of her traffickers after he offered her a better place to stay.

     57. T.S. was required to have sex for payment with various buyers at the Defendants’ hotels in

response to advertisements for commercial sex that her trafficker posted on www.backpage.com without

her consent.43

     58.   T.S. was sent by her trafficker to walk the prostitution-prone track that was Martin Luther King

39
   Sex Trafficking Operation Busted at Super 8 in Lakeland,
WMCActionNews,http://www.wmcactionnews5.com/story/35657458/sex-trafficking-operation-busted-at-super-8-in-lakeland/
40
   Ben Wright, Threesome and Drugs: Escorting App Leads to Human Trafficking Charges, Columbus Police Say, LEDGER-
ENQUIRER,https://www.ledger-enquirer.com/latest-news/article214760585.html
41
   Lester Duhe, Authorities Investigate Human Trafficking Case Involving 16 Year Old Boy,
KLFY,https://www.klfy.com/news/local/authorities-investigate-human-trafficking-case-involving-16-year-old-boy/1360573674
42
   ID.
43
   Backpage.com was the leading online marketplace for commercial sex, until it was seized by the federal authorities in April
2018. Backpage.com operated in 97 countries and 943 locations worldwide—and was last valued at more than a half-billion
dollars. See STAFF OF PERMANENT SUBCOMMITTEE ON INVESTIGATIONS; 118TH CONG., REP. ON
BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX TRAFFICKING (Comm. Print 2017).

                                                              20
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 21 of 34 PAGEID #: 309



Drive in Youngstown, Ohio and service the buyers from the track at the nearby Super 8® at 4250 Belmont

Avenue in Youngstown. Her trafficker made it clear that physical harm would be inflicted upon her if she

did not fulfill the $200 a day quota he set for her.

   59.   T.S.’s trafficker controlled her by making her dependent on crack cocaine and punishing her

with physical violence every time she did not conform to his abundant rules.

   60. The Super 8® had doors that led to the exterior directly from the room. Over three years, for five

nights of the week, T.S.’s trafficker and his partner would rent a room for T.S. to service the clients she

met on the track. T.S. was forced to perform commercial sex acts on as many as six men in an evening.

Each man entering and exiting the room at the Super 8® as an unannounced guest.

   61. T.S.’s trafficker and his partner frequently paid for the room one night at a time and always paid

in cash. The room was frequently left with numerous used condoms scattered across various surfaces at

the end of the evening. Regardless, T.S.’s trafficker and his partner would repeat the process multiple

times a week.

   62.   During her time in the custody of this trafficker, T.S. was arrested for prostitution during a

police sting at the Super 8® as her trafficker waited in the parking lot. The buyer that T.S. was servicing

was also arrested and ended up committing suicide in his holding cell.

   63.   After T.S. was arrested, her trafficker’s aggression escalated. He became more violent towards

T.S. and beat her daily. T.S. was prohibited from going to the hospital and was forced to continue

servicing buyers, including at the same Super 8®. T.S. was arrested again for prostitution, violated her

parole, and as a result went to prison.

   64. In the halfway house she was staying at in Columbus, Ohio after she was released from prison

T.S. fell victim to another trafficker. This trafficker coerced T.S. to leave the halfway house and walk the

nearby prostitution prone track that ran across Champion and Main Street on the east side of Columbus

for his profit. T.S. was again arrested for violating her parole, went back to prison, and shortly thereafter

her trafficker was incarcerated for murder.

   65.   T.S. was released from prison in 2008. She met a man that had been actively courting her. T.S.

                                                       21
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 22 of 34 PAGEID #: 310



genuinely believed that she was in a romantic relationship with this man until he too began to prostitute

her. After a short time this man was trafficking T.S. through truck stops and the Defendants’ hotels for

commercial sex.

   66. Between 2008 and 2012, this trafficker routinely sold T.S. at hotels throughout Steubenville,

Ohio including the Holiday Inn® at 1401 University Boulevard, where T.S. would service incoming

clients under her trafficker’s watch.

   67. This trafficker controlled a number of other women, so he would arrange regular sex parties for

clients who regularly liked to spend large sums of money. Numerous times throughout the week T.S.’s

trafficker would buy out entire hallways of rooms at the Holiday Inn® in Steubenville. Inside each of the

rooms would be a woman prostituted by the trafficker to service buyers for his financial gain.

   68. While at the Holiday Inn® T.S. was watched and monitored by her trafficker or one of his friends

to ensure she did not leave. Someone was with T.S. at all times of the day. Each buyer entering the

Holiday Inn® was a non-paying guest and left shortly after they arrived. The foot traffic to the rooms was

constant and voluminous.

   69. T.S.’s trafficker paid in cash for numerous rooms along the same stretch of hallway for one night

only. And at the end of each evening abundant used condoms were scattered across the rooms. T.S. also

observed that the Holiday Inn® had numerous surveillance cameras.

   70. On several occasions at both hotels, T.S.’s traffickers injured her so badly that she knew it was

noticeable to the public. Paraphernalia was often left in the rooms when they left, and there was direct

contact between her traffickers and hotel staff. Sometimes furniture in the room would be broken or

stolen.

   71.    Prior to, during, and following the incidents described herein, the Defendants had actual and/or

constructive notice of drug dealing, prostitution, and/or general safety concerns at their hotels, including,

but not limited to, video surveillance of their hotels, as well as oral or written complaints regarding said

suspicious activity. The Defendants failed to take any actions to curtail these activities.

   72.    Had the Defendants been paying attention to the activities being conducted at their hotels and

                                                      22
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 23 of 34 PAGEID #: 311



on their properties, and the apparent red flags outlined above, it would have been impossible for them not

to notice the victimization of T.S.

                 E. THE DEFENDANTS FACILITATED THE TRAFFICKING OF T.S.

   73.   IHG and Wyndham profited from the sex trafficking of T.S. and knowingly or negligently aided

and engaged with her trafficker in his sex trafficking venture. The Defendants leased rooms to T.S.’s

traffickers, when they knew, or should have known, that he was using their room to imprison T.S.,

physically assault her, and subject her to repeated exploitation as he forced her into sexual servitude.

   74. IHG and Wyndham knew, or should have known, that T.S. was being trafficked and that the

Defendants were knowingly benefiting financially from said exploitation, because T.S.’s trafficker

frequented the Defendants’ hotels.

   75. IHG and Wyndham knew, or should have known, that T.S. was being trafficked because T.S. was

arrested on property grounds, constantly entertained traffic to appease her traffickers’ daily quotas, and

her traffickers would help check her in then not proceed to the room; behavior that indicated they were

using the Defendants’ hotels for his illegal sex trafficking venture.

   76.   Defendants IHG and Wyndham actively participated in this illegal endeavor by knowingly or

negligently providing lodging to T.S.’s trafficker in which to harbor T.S. while he was trafficking her.

   77.   IHG and Wyndham profited from the sex trafficking of T.S. and knowingly or negligently aided

and participated with T.S.’s trafficker in his criminal venture. The Defendants took no action as T.S.

repeatedly visited the hotel, often with different guests, without any luggage, avoiding all eye contact,

and exhibiting signs of malnourishment, and often displaying prominent bruising all over her person.

   78.   Defendants IHG and Wyndham actively participated in this illegal endeavor by knowingly or

negligently providing lodging to those who purchased sex from T.S. in which to harbor T.S. while she was

being trafficked.

   79.   The Defendants all had the opportunity to stop T.S.’s trafficker and offenders like him from

victimizing T.S. and others like her. Instead, every Defendant failed to take reasonable measures to

stop sex trafficking from occurring in their hotels.

                                                       23
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 24 of 34 PAGEID #: 312



   80.   The Defendants all financially benefited from the sex trafficking of T.S., and other victims like

her, and developed and maintained business models that attract and foster the commercial sex market for

traffickers and buyers alike.

   81.   IHG and Wyndham enjoy the steady stream of income that sex traffickers bring to their

budget level hotel brands, such as Super 8® and Holiday Inn® .

   82.   IHG and Wyndham financially benefit from their ongoing reputation for privacy, discretion,

and the facilitation of commercial sex.

   83.    The Defendants failed to take any steps to alert the authorities, properly intervene in the

situation, or take reasonable security steps to improve awareness of sex trafficking and/or prevent sexual

exploitation on their properties.

   84.   The Defendants maintained their deficiencies to maximize profits by:

            a. Reducing the cost of training employees and managers of how to spot the signs of human

                 trafficking and sexual exploitation and what steps to take;

            b. Not refusing room rentals, or reporting guests to law enforcement, in order to maximize

                 the number of rooms occupied and the corresponding rates, even if the rooms rented

                 were to sex traffickers or buyers;

            c. Lowering security costs by not having proper security measures, including, but not

                 limited to, employing qualified security officers to actively combat human trafficking

                 and sexual exploitation;

   85.    As a direct and proximate result of these egregious practices on the part of the Defendants, T.S.

   and victims of sex trafficking and exploitation like her, have been permanently injured and damaged

   physically, emotionally, psychologically, and financially.

                                            CAUSES OF ACTION

                                A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)

   86.   The Plaintiff T.S. incorporates each foregoing allegation.

   87.   T.S. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is therefore

                                                      24
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 25 of 34 PAGEID #: 313



   entitled to bring a civil action under 18 U.S.C. §1595.

   88.    The Defendants’ acts, omissions, and commissions, taken separately and/or together, outlined

   above, constitute a violation of 18 U.S.C. §1595. Specifically, the Defendants had a statutory

   obligation not to benefit financially from a venture that they knew, or should have known, to engage

   in violations of 18 U.S.C. §1591 (a). At all relevant times, the Defendants breached this duty by

   participating in, and facilitating, the harboring and providing of T.S. for the purposes of commercial

   sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

   89.    The Defendants have financially benefited as a result of these acts, omissions, and/or

   commissions by keeping operating costs low, and maintaining the loyalty of the segment of their

   customer base that seeks to participate in the sex trade. Moreover, the Defendants directly benefitted

   from the trafficking of T.S. on each occasion they received payment for rooms that she was being

   kept in at the Defendants’ hotels. The actions, omissions, and/or commissions alleged in this pleading

   were the but for and proximate cause of T.S.’s injuries and damages.

   90. T.S. has suffered substantial physical and psychological injuries as the result of being trafficked

   and sexually exploited at the Defendants’ hotels and properties in violation of 18 U.S.C. §1591 (a).

                                        PRAYER FOR RELIEF

         WHEREFORE the Plaintiff requests that the jury selected to hear this case render a verdict in

her favor on all counts alleged, and against each and every named Defendant, separately and severally,

and that it award damages to her in an amount which will adequately compensate her for the injuries and

damages she sustained due to the Defendants’ conduct outlined as follows:


            a. All available compensatory damages for the described losses with respect to each cause

                of action;

            b. past and future medical expenses, as well as the costs associated with past and future life

                care;

            c. past and future lost wages and loss of earning capacity;


                                                    25
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 26 of 34 PAGEID #: 314



            d.   past and future emotional distress;

            e. consequential and/or special damages;

            f.   all available noneconomic damages, including without limitation pain, suffering, and loss

                 of enjoyment of life;

            g. disgorgement of profits obtained through unjust enrichment;

            h. restitution;

            i.   punitive damages with respect to each cause of action;

            j.   reasonable and recoverable attorneys' fees;

            k. costs of this action; and

            l.   pre-judgment and all other interest recoverable

Also, on the basis of the foregoing, the Plaintiff requests that a jury be selected to hear this case and

render a verdict for the Plaintiff, and against the Defendants, and that it award damages to the Plaintiff in

an amount which adequately reflects the enormity of the Defendants’ wrongs, and which will effectively

prevent other similarly caused acts.       Further, the Plaintiff requests that the Court enter judgment

consistent with the jury's verdict, and prays for any other damages and equitable relief the Court or jury

deems appropriate under the circumstances.


                     THE PLAINTIFF DEMANDS A TRIAL BY JURY


Dated: December 12, 2019
                                                            Respectfully Submitted,

                                                            s/J. Corey Asay
                                                            J. Corey Asay, 0090203
                                                            Trial Attorney for Plaintiff T.S.
                                                            Morgan & Morgan, P.A.
                                                            333 W. Vine Street, Suite 1200
                                                            Lexington, KY 40507
                                                            T: (859) 286-8368
                                                            F: (859) 286-8384
                                                            E: CAsay@forthepeople.com

                                                            T. Michael Morgan
                                                            Florida Bar Number: 0062229

                                                       26
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 27 of 34 PAGEID #: 315



                                             Morgan & Morgan, P.A.
                                             20 N. Orange Avenue, Suite 1600
                                             Orlando, FL 32801
                                             Telephone Phone: (407) 420-1414
                                             Facsimile: (407) 641-5846
                                             Primary email: mmorgan@forthepeople.com
                                             (Pro-Hac Vice)

                                             Ashley Landers
                                             Kentucky Bar Number: 0094856
                                             Morgan & Morgan, P.A.
                                             333 W Vine St., Suite 1200
                                             Lexington, KY 40507
                                             Telephone: (859) 873-7406
                                             Facsimile: (859) 899-8805
                                             Primary email: alanders@forthepeople.com
                                             (Pro-Hac Vice)




                                        27
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 28 of 34 PAGEID #: 316




                              EXHIBIT A




                                        28
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 29 of 34 PAGEID #: 317




                                        29
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 30 of 34 PAGEID #: 318




                                        30
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 31 of 34 PAGEID #: 319




                                        31
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 32 of 34 PAGEID #: 320




                                        32
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 33 of 34 PAGEID #: 321




                                        33
Case: 2:19-cv-02970-ALM-EPD Doc #: 41 Filed: 12/12/19 Page: 34 of 34 PAGEID #: 322




                                        34
